Case: 15-10975      Document: 00513505275         Page: 1    Date Filed: 05/13/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                    No. 15-10975                                     FILED
                                  Summary Calendar                               May 13, 2016
                                                                                Lyle W. Cayce
                                                                                     Clerk
RICKEY FANTROY,

              Plaintiff - Appellant

v.

FIRST FINANCIAL BANK, NATIONAL ASSOCIATION; FIDELITY
NATIONAL TITLE INSURANCE COMPANY; AMERIQUEST MORTGAGE
COMPANY; DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee
for Ameriquest Mortgage Securities Incorporated, Asset Backed Pass
Through Certificates, Quest Trust Series 2006-XL, Under the Pooling and
Servicing Agreement Dated as of March 1, 2005, by its Attorney in Fact AMC
Mortgage Services, Incorporated; ARGENT MORTGAGE COMPANY,

              Defendants - Appellees




                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 3:12-CV-82


Before DAVIS, JONES, and HAYNES, Circuit Judges.
PER CURIAM:*




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10975         Document: 00513505275          Page: 2    Date Filed: 05/13/2016




      Defendants moved to dismiss plaintiff’s appeal from the district court’s
denial of his Federal Rule of Civil Procedure 60(b) motion for fraud on the
court. Because plaintiff’s appeal is frivolous, we grant the defendant’s motion
and impose sanctions.
                                              I.
      Rickey Fantroy lost his home in foreclosure proceedings to Deutsche
Bank National Trust Company (Deutsche Bank). In 2008, he sued Deutsche
Bank and others in state court for fraud and wrongful foreclosure. The
defendants were granted summary judgment, which the state appellate court
affirmed.
      In 2012, Fantroy filed suit in federal court and asserted the same claims
that he made in the state courts. As such, the district court dismissed his
lawsuit for its lack of subject matter jurisdiction. Fantroy appealed to this
Court, but we dismissed it as frivolous. 1 We explained to Fantroy that he “is
WARNED that further frivolous litigation will result in substantial sanctions
under Rule 38 or this court’s inherent sanctioning power and will include
monetary sanctions and restrictions on access to federal court.”
      Undeterred, Fantroy filed a motion asking the district court for leave to
file a Federal Rule of Civil Procedure 60(b) motion for fraud on the court. The
district court denied it as time barred and insufficiently alleged. Then, Fantroy
brought the present appeal, and defendants have filed a motion to dismiss it
as frivolous.
                                                   II.
      Fantroy’s appeal does not address any potential error in the district
court’s denial of his Rule 60(b) motion for fraud on the court. Instead, while
couched as fraud on the court, his appeal reurges the same arguments from his



      1   Fantroy v. First Fin. Bank, No. 13-10448 (5th Cir. Sept. 9, 2014).
    Case: 15-10975    Document: 00513505275     Page: 3   Date Filed: 05/13/2016



                                 No. 15-10975
prior lawsuit. There is no merit to his claims, and we dismiss his appeal as
frivolous. Moreover, Fantroy failed to heed our prior warning about frivolous
filings, so we sanction him $500 in the form of damages to be paid to the
defendants jointly and bar him from future litigation that arises out of this
transaction, unless he obtains the district court’s permission.
                                       III.
      For these reasons, IT IS SO ORDERED.




                                       3